DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morel (US 

20100043126A1). Morel discloses a protective helmet (1) adapted to receive and protect the 

head of a wearer including an outer shell (2) shaped to protect the head that defines an opening 

and an internal cavity for receiving the head of the wearer and an attachment ring (11) removably 

secured to the outer shell (2) and extending coextensively with the opening defined by the outer 

shell as shown in figure 1. The attachment ring secures one or more components of the protective 

helmet (1) configured to engage the head with releasable means of connections, subparagraphs 

26-30.  The one or more components configured to engage the head includes a headband 

assembly (14) and the attachment ring  (11) is the exclusive structure of the protective helmet 

(1) to which the headband assembly (14) is secured, subparagraph 36. Further,  the one or more 

components configured to engage the head includes a chinstrap (12) and the attachment ring 

(11) is the exclusive structure of the protective helmet to which the chinstrap (12) is secured 

through holes (26a, 26b, 27a, 27b),  subparagraph 32.


 	An inner liner/cap (13) is positioned within the internal cavity defined by the outer shell 

(2) and supported by a removable shelf/clipping means defined by the attachment ring (11) as 

shown in figure 1. Also, the inner liner (13) is sandwiched between the outer shell (2)  and the 

attachment ring (11) as also shown in figure 1.  Furthermore,  the one or more components 

configured to engage the head includes an internal padding/lining  (28) positioned within the 

internal cavity defined by the outer shell, the internal padding providing an intermediate layer 

between the head and an interior surface of the inner liner (13) when the protective helmet is 

worn, subparagraphs 33-34.  


It would have been obvious to one skilled in the art before the effective date of the claimed invention that the one or more components of Morel can be but not limited to being 
transported with the attachment ring when the attachment ring is detached and removed from the 

outer shell by the releasable means of connections, etc.  in order to efficiently clean helmet that 

is contaminated or depending on particular application thereof. 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Prior art references cited on PTO-892 each discloses a helmet with attachment ring 

removably attached thereto. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 22, 2022					            /TAJASH D PATEL/                                                                                                 Primary Examiner, Art Unit 3732